SUMMARY ORDER
This cause came to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by counsel for appellants and appellee.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED substantially for the reasons stated in Judge Pauley’s Memorandum and Order, dated January 9, 2003.
We have considered all of appellant’s contentions on this appeal and have found them to be without merit. The judgment of the District Court is affirmed.